Citation Nr: 1501585	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for cubital tunnel syndrome, post-operative repair with surgical scar, left elbow.

2.  Entitlement to an initial rating, in excess of 10 percent, for cubital tunnel syndrome, post-operative repair with surgical scar, right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from July 2004 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for cubital tunnel syndrome, post-operative repair with surgical scar, left elbow, currently evaluated as 10 percent disabling, and cubital tunnel syndrome, post-operative repair with surgical scar, right elbow, currently evaluated as 10 percent disabling.  In the May 2013 Supplemental Statement of the Case (SSOC), the RO relied on a January 2013 VA examination in assigning the Veteran's 10 percent evaluations.  However, in a November 2014 statement from his representative, it was noted that the Veteran's condition had become more painful and continued to worsen since the January 2013 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right and left elbow disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected cubital tunnel syndrome, post-operative repair with surgical scar, left elbow, currently evaluated as 10 percent disabling, and cubital tunnel syndrome, post-operative repair with surgical scar, right elbow, currently evaluated as 10 percent disabling.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran. 

All pertinent symptomatology, to include range of motion for each elbow and forearm, painfulness or instability of the scar as well as the size and of the scar and whether it is superficial or nonlinear, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right shoulder.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate all the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




